In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Rappaport, J.), dated July 24, 2000, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal amount of $160,000.
Ordered that the judgment is affirmed, with costs.
A jury verdict may be set aside only where “there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499; see, Kaminski v Modern Italian Bakery, 270 AD2d 232; Simmons v East Nassau Med. Group, 260 AD2d 463). The verdict was not against the weight of the evidence. Great deference must be accorded to the fact-finding function of the jury, and we find no reason to disturb its determination, as the jury was in the best position to review the witnesses’ testimony and assess their credibility (see, Teneriello v Travelers Cos., 264 AD2d 772).
In light of our determination, the plaintiffs remaining contention is academic. Ritter, J. P., Friedmann, Florio and Cozier, JJ., concur.